Citation Nr: 1429395	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-19 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability, to include as secondary to service-connected bilateral knee disability.

2.  Entitlement to service connection for low back disability, to include as secondary to service-connected bilateral knee disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pelvis disability, to include as secondary to service-connected bilateral knee disability.

4.  Entitlement to service connection for bilateral pelvis disability, to include as secondary to service-connected bilateral knee disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral foot disability, to include as secondary to service-connected knee bilateral disability.

6.  Entitlement to service connection for bilateral foot disability, to include as secondary to service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1974.  

In December 2009, the Board of Veterans' Appeals (Board) granted an effective date of January 17, 2002 for entitlement to service connection for posttraumatic stress disorder and remanded the new and material issues on appeal to the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona for additional VA treatment records.  Additional VA treatment records were subsequently added to the record.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in August 2009, and a transcript of the hearing is of record.

The reopened issues of entitlement to service connection for a low back disability, a bilateral pelvis disability, and a bilateral foot disability, to include as secondary to service-connected bilateral knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a low back disability was denied by rating decision in October 2005; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the October 2005 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

3.  The claim for entitlement to service connection for a bilateral pelvis disability was denied by rating decision in October 2005; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

4.  Evidence received since the October 2005 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral pelvis disability.

5.  The claim for entitlement to service connection for a bilateral foot disability was denied by rating decision in October 2005; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.



6.  Evidence received since the October 2005 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral foot disability.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  Evidence submitted since October 2005 to reopen the claim of entitlement to service connection for a low back disability, to include on a secondary basis, is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Evidence submitted since October 2005 to reopen the claim of entitlement to service connection for a bilateral pelvis disability, to include on a secondary basis, is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  Evidence submitted since June 2006 to reopen the claim of entitlement to service connection for a bilateral foot disability, to include on a secondary basis, is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102 , 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156, 3.159, 3.326 (2013). 
In this case the Board is granting the Veteran's request to reopen the previously denied claims for service connection for a low back disability, a bilateral pelvis disability, and a bilateral foot disability.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claims

The Veteran seeks to reopen claims of service connection for a low back disability, a bilateral pelvis disability, and a bilateral foot disability, which he contends were incurred or aggravated as a result of either his military service or service-connected bilateral knee disability.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a low back disability, bilateral pelvis disability, and bilateral foot disability, to include on a secondary basis, was denied by rating decision in October 2005 because the evidence as a whole does not show any of the disabilities in service or that any disability is causally related to service-connected bilateral knee disability.  The Veteran was notified of this decision later in October 2005, and he did not timely appeal nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the October 2005 rating decision consisted of the Veteran's service treatment records, a January 2005 private report, and an August 2005 VA evaluation report.  

The Veteran's service treatment records do not reveal any complaints or clinical findings of a low back disability, a pelvis disability, or a foot disability.

Evidence received since October 2005 consists of VA and private treatment reports dated from March 2006 to September 2009, a transcript of the Veteran's August 2009 travel board hearing, and written statements by and on behalf of the Veteran.  
Medical evidence added to the record after October 2005 includes March 2006 VA findings of pronated left foot and left plantar fasciitis and a January 2010 private medical report in which it is noted that the Veteran has back, hip, and foot complaints.  Lumbar dysfunction is diagnosed in January 2010.  

The Board has reviewed the evidence received into the record since the October 2005 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claims for service connection for a low back disability, a bilateral pelvis disability, and a bilateral foot disability.  

The treatment records on file since October 2005 showing complaints involving the low back, hips, and feet and diagnosing disabilities of the low back and foot are new because they have not previously been received by VA, and they are material because they relate to the element of whether the Veteran has a current low back, pelvis, and/or foot disability that is related to service.  As such, these records raise a reasonable possibility of substantiating the claims for service connection for a low back disability, a bilateral pelvis disability, and a bilateral foot disability, to include on a secondary basis, as this evidence bears upon one element of a claim for service connection.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a low back disability, to include on a secondary basis, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a bilateral pelvis disability, to include on a secondary basis, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a foot disability, to include on a secondary basis, is reopened, and to that extent only, the appeal is granted.
REMAND

The Board has found that new and material evidence has been received to reopen the claims of entitlement to service connection for a low back disability, a bilateral pelvis disability, and a bilateral foot disability.  The Board finds, however, that adjudication of the reopened claims on a de novo basis is inappropriate at this juncture.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  

In the present case, the RO, in its March 2010 Supplemental Statement of the Case (SSOC), did not reopen the claims and/or consider such on the merits de novo.  Accordingly, these issues must be remanded to the RO for consideration of such in the first instance on the merits. 

Additionally, the Board finds that although a VA nexus opinion was obtained on the issues on appeal in August 2005, additional relevant evidence has been added to the record since August 2005.  Consequently, another evaluation in which all of the evidence of record is considered is deemed warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will ask the Veteran to identify all treatment, both VA and non-VA, that he has received for low back, pelvis, or foot disability since January 2010, which is the date of the most recent medical evidence on file.  All attempts to obtain records must be documented in the claims file and all responses noted.  If private medical records are identified by the Veteran, the AMC/RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If, after making reasonable attempts to secure the named records, the AMC/RO is unable to secure same, notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.    

2.  After the above has been completed, the AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his low back, pelvis, and foot disabilities.  The following considerations will govern the examination:

a. The claims folder, including a copy of this remand and all records on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by any Virtual VA records that were reviewed.  

b. After reviewing the claims file and examining the Veteran, the examiner must express an opinion on whether it is at least as likely as not (50 percent or more probability) that any back, pelvis, and/or foot disability found was incurred in or aggravated beyond normal progression by service or is causally related to a service-connected knee disability.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state. 

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  Finally, when all of the above actions have been completed, the AMC/RO will re-adjudicate the Veteran's claims for service connection for a low back disability, a bilateral pelvis disability, and a bilateral foot disability, to include on a secondary basis, based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


